DETAILED ACTION

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10964023. Although the claims at issue are not identical, they are not patentably distinct from each other. The comparisons of the claims are as following:
Claim 1 in instant application 
Claim 1 in US 10964023
A method comprising: 
causing display of an image within a graphical user interface at a client device, the image comprising a foreground and a background; 
receiving a first user input that identifies the foreground of the image, the foreground comprising a first set of pixels; 

receiving a second user input that identifies the background of the image, the background comprising a second set of pixels; 


identifying a boundary of an object depicted in the image based on the first set of pixels and the second set of pixels; 


cropping the object from the image based on the boundary of the object; 
generating a media item based on the object; and saving the media item at a memory location associated with a user of the client device.

A method comprising: 

causing display of an image within a graphical user interface at a client device, the image comprising image properties that define a foreground portion of the image and a background portion of the image; 


receiving a first user input that defines a first segment that identifies a first region within the foreground portion of the image; sampling a first set of pixels from the first region within the foreground portion of the image based on the first user input; 


receiving a second user input that defines a second segment that identifies a second region within the background portion of the image; sampling a second set of pixels from the second region within the background portion of the image based on the second user input; 

detecting an intersection point between the first segment and the second segment: identifying a boundary of an object depicted in the image based on the first set of pixels, the second set of pixels, and the intersection point of the first segment and the second segment, the boundary comprising a set of dimensions; 

cropping the object from the image based on the boundary of the object; 



generating a media item based on the object, the media item comprising media properties based on the set of dimensions of the boundary of the object; and saving the media item at a memory location associated with a user of the client device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1-3, 5-10,12-17, 19-20  is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Li (US 20060029275, cited from IDS).

Regarding claim 1, Li teaches a method comprising: 
causing display   of an image within a graphical user interface at a client device, the image comprising a foreground and a background ( Fig. 3; 900 in Fig. 9); 
receiving a first user input that identifies the foreground of the image, the foreground comprising a first set of pixels (302 in Fig. 3; 904 in Fig. 9); 
receiving a second user input that identifies the background of the image, the background comprising a second set of pixels( 304 in Fig. 3; 904 in Fig. 9); 
identifying a boundary of an object depicted in the image based on the first set of pixels and the second set of pixels( 906, 908 in Fig. 9); 
cropping the object from the image based on the boundary of the object( 914 in Fig. 9); 
generating a media item based on the object( 914 in Fig. 9); and saving the media item at a memory location associated with a user of the client device( 1074 in Fig. 10).

Regarding claim 2, Li teaches the method of claim 1, wherein the memory location associated with the user of the client device includes a memory of the client device( 1074 in Fig. 10).

Regarding claim 3, Li teaches the method of claim 1, wherein the image is a first image, and the method further comprises: 
causing display of a second image at the client device ( 116 in Fig. 1); 
receiving a tactile input that identifies a position within the second image([0024], left button on a mouse); and 
presenting the media item at the position within the second image at the client device( 108 in Fig. 1).

Regarding claim 5, Li teaches the method of claim 1, wherein the first user input identifies the first set of pixels from the foreground portion of the image and the second user input identifies the second set of pixels from the background portion of the image ( [0024], left button on a mouse while pointing to pixels in the foreground … right button on the mouse while pointing to pixels in the background).

Regarding claim 6, Li teaches the method of claim 1, wherein the identifying the boundary of the object depicted in the image based on the first set of pixels and the second set of pixels includes: detecting an intersection between a portion of the first set of pixels and the second set of pixels( Polygon Conversion and boundary Editing in Fig. 2) .

Regarding claim 7, Li teaches the method of claim 1, wherein the identifying the boundary of the object depicted in the image based on the first set of pixels n and the second set of pixels includes: generating a first color model that represents the foreground portion of the image based on the first set of pixels( [0024], marked with a foreground indicator 114 in a first color); generating a second color model that represents the background portion of the image based on the second set of pixels([0024], marked with a background indicator 116 in another color); and identifying the boundary of the object depicted in the images based on the first color model and the second color model ( [0026], The polygon conversion and editing).
Claims 8-10,12-14 and 15-17, 19-20 recite the system and medium for the method in claims 1-3, 5-7.  Since Li also teaches a system( Fig. 10)  and medium ( 1048 and 1052 in Fig. 10), those claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Davis (US 9681265, cited IDS).

Regarding claim 4, Li teaches the method of claim 3, further comprising: 
generating a second media item that comprises the media item at the position within the second image ( repeat the steps in claim 3); 
Li does not expressly teach
attaching the second media item to an ephemeral message, the ephemeral message including message properties that include a display duration; and causing display of the second media item for a period of time based on the display duration.
However, Davis teaches 
attaching the second media item ( Col 12, line 42-45, multiple images within the message image payload; 406 in Fig. 4) to an ephemeral message (Col 13, line 15-20; 502 in Fig. 5), the ephemeral message including message properties that include a display duration (506 in Fig. 5); and causing display of the second media item for a period of time based on the display duration ( 512 in Fig. 5; Col 13, line 25-30 determining the amount of time that the ephemeral message 502 is shown to a particular receiving user).
It would have been obvious to one of ordinary still in the art to execute method steps of Davis to generate ephemeral messages with the images generated by Li . Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable, namely ephemeral messages are generated with new images following the indication of a user.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661